Citation Nr: 0424633	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  95-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Leavenworth, 
Kansas


THE ISSUE

Entitlement to outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1970 and from April 1975 to June 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Leavenworth, Kansas (the VAMC) which denied the veteran's 
claim of entitlement to VA outpatient dental treatment.  The 
veteran perfected his appeal by the submittal of a 
Substantive Appeal (VA Form 9) in July 1995.  The veteran 
testified at a personal hearing in August 1995.  The Board 
remanded this case in August 1997 and again in January 2002.

Issue not currently on appeal

Concurrent with the Board's January 2002 remand of the 
veteran's claim of entitlement to VA outpatient dental 
treatment, the Board also remanded his claim of entitlement 
to service connection for a dental disability.  This was the 
subject of separate remand under a different Board docket 
number, because the two appeals (the current one, involving 
entitlement to outpatient VA dental treatment and the one 
involving service connection for dental disability) 
originated from two different agencies of original 
jurisdiction (the VAMC and a VA Regional Office, 
respectively).  

In the Board remand involving the claim of entitlement to 
service connection for dental disability the Board noted 
that, while the veteran had apparently indicated disagreement 
with a March 2000 determination by the VA Medical and 
Regional Office Center (MROC) in Wichita, Kansas that he was 
not entitled to service connection for a dental disability, 
he had not been issued a statement of the case (SOC) with 
respect to that decision.  The Board accordingly found that 
the issue of entitlement to service connection for a dental 
disability needed to be remanded to the MROC for the 
preparation of a SOC, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).

The MROC duly issued an SOC as to the matter of the veteran's 
entitlement to service connection for a dental disability in 
March 2003.  The veteran did not thereafter perfect his 
appeal with respect to the issue of his entitlement to 
service connection for a dental disability by submitting 
substantive appeal (VA Form 9) or its equivalent.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  See also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].

Accordingly, the issue of entitlement to service connection 
for dental disability is not now before the Board, either as 
a sub-issue herein or under a separate Board docket number.  
In this connection the Board wishes to make it clear that the 
issues of entitlement to service connection for dental 
disability and entitlement to VA outpatient dental treatment 
are subject to different law and regulations.  


FINDINGS OF FACT

1.  Subsequent to service separation, the veteran was 
accorded VA dental treatment on a one-time basis.

2.  The veteran does not have an adjudicated compensable 
service-connected dental condition or a dental condition due 
to trauma.  He was not a prisoner of war, he does not have a 
dental condition determined to be complicating a medical 
condition being treated by the VA, he is not in receipt of a 
100 percent schedular disability rating or a total disability 
rating, he is not a Chapter 31 vocational rehabilitation 
trainee, and he is not in receipt of medical treatment under 
38 U.S.C. Chapter 17.




CONCLUSION OF LAW

Eligibility for VA outpatient dental treatment is not 
established.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA outpatient dental 
treatment.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran and his representative have been furnished with a 
detailed explanation of the requirements of the VCAA.  
Crucially, by means of an October 2002 letter, VA 
specifically informed the veteran of what was required of him 
and what VA would do, satisfying the requirements of 
38 U.S.C.A. § 5103 and Quartuccio.  The veteran was informed 
by means of that letter as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  That document explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board finds that 
this letter properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, that was necessary to substantiate his claim and it 
properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board therefore finds that the veteran was notified properly 
of his statutory rights.

The Board observes in passing that the veteran's accredited 
representative argued in a July 2004 written brief 
presentation to the effect that the VCAA requires a detailed 
discussion of all evidence of record, including "what 
evidence must be submitted to win this claim".  Setting 
aside the improper use of the word "win" [proceedings 
before VA are ex parte in nature, see Collaro v. West, 136 
F.3d 1304, 1309-10 (Fed. Cir. 1998)], the Board does not 
believe that the law requires VA to specify precisely what 
evidence the veteran needs to submit. The veteran in this 
case has been given reasonable notice of what types evidence 
he should submit. 
It is up to the veteran and his representative to identify 
specific evidence which would tend to support his claim.  The 
veteran is himself a dentist, and he has presented his own 
case at a personal hearing.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the VAMC in 
January 1995, long before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility.  
Subsequent to the MROC's furnishing the veteran with the VCAA 
letter in October 2002, it readjudicated his claim in the 
February 2004 SSOC.  Thus, any VCAA notice deficiency has 
been rectified.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the VAMC obtained all available service 
medical records; repeated attempts to obtain additional 
service medical records proved unsuccessful.  In addition, 
the veteran's medical and dental records were reviewed on 
several occasions by VA specialists, who were expressly 
charged with determining whether these records allowed for VA 
dental outpatient treatment.  The two Board remands were 
calculated to secure all pertinent evidence.  The veteran has 
not indicated that he has further evidence to submit to VA, 
or that there is evidence VA should obtain.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.  

As noted elsewhere in this decision, certain service medical 
records from the veteran's first period of service are 
missing.  A number of attempts have been made to locate these 
records, without success.  In the July 2004 written brief 
presentation, the veteran's accredited representative 
requested that yet another attempt be made to locate these 
records.  The Board believes, given the history of this case 
that further attempts would be futile.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Moreover, as explained in the Board's analysis below, the 
underlying dental condition for which VA dental treatment is 
sought, bruxism, is demonstrated in the volume of service 
medical records in the claims folder.  Even if the dental 
records from the veteran's initial period of service could be 
located, they would add nothing to the record on appeal.  Cf. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The Board is also cognizant of the amount of time it has 
taken to resolve this claim.  As the Court stated in Erspamer 
v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA.  The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
resolution in the instant case has been delayed by numerous 
factors, many of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone.  Accordingly, the Board will proceed to a decision 
on the merits.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a hearing at the VAMC in 
August 1995, per his request.  As noted above, his 
representative has submitted argument in his behalf.  All 
pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103 (2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  

Pertinent Law and Regulations

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II(1)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service- connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II(2)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service- connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II(a)--those having a service-connected non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma. For the purpose of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

Class II(b)--those having a service-connected non-compensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days;

Class II(c)--those who were prisoners of war for 90 days or 
more;

Class IIR (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care that is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2003).

Service connection of dental conditions for treatment 
purposes is authorized under the following conditions:

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2003).  

Factual background

Service records show that the veteran was a dentist in the 
Army Health Services.  He separated from his second and most 
recent period of service in June 1994.  He received VA dental 
treatment starting July 15, 1994 and ending December 14, 
1994.  
The July 15, 1994 dental examination identified numerous worn 
teeth.  The veteran filed his claim of entitlement to VA 
outpatient dental treatment on December 19,  1994, requesting 
that his VA dental treatment be expanded to include all 
required dental care.  

The report of a December 1997 VA dental examination indicates 
an opinion of a long history of extreme occlusal wear that 
had required extensive dental restoration of existing 
dentition.  The veteran indicated at that time that he did 
not have a habit of bruxism at night, and that the occlusal 
wear present on his teeth was due to chewing tobacco.  

In a handwritten note, dated in November 1998 and included on 
a VA Form 21-6789, Deferred Rating Decision, a VA dentist, 
Dr. P., stated:  "After receiving records I feel veteran 
should be approved to receive dental care as he requested 
under Class II dental eligibility."

In a memorandum dated in November 1998, the Chief, VA Dental 
Service discussed the veteran's dental history, and in 
particular noted that the history as reflected by his service 
medical and dental records demonstrates that the veteran had 
been a "bruxer" prior to service entrance, that his mouth 
was rehabilitated shortly after he entered the Dental Corps, 
and that his bruxism continued as evidenced by the continual 
remaking of his crowns due to "holes" in the occlusion.    

Analysis

The veteran seeks entitlement to VA outpatient dental 
treatment.  The veteran (who is a dentist) testified at his 
August 1995 personal hearing that he had severely worn teeth 
of long standing and that he needed crowns.   He further 
testified that he had intended to have the problem taken care 
of before he retired, but he was selected for retirement 
three years early and was unable to do so. 

As indicated above, there are various categories under which 
entitlement to VA outpatient dental treatment can be 
established.  These will be discussed in order.

a.  Class I
 
This category requires that the claimant have a service-
connected dental disability or condition.  The veteran in 
this case has not established entitlement to service 
connection for a dental disorder.  As has been discussed in 
the Introduction, the veteran filed a claim for service 
connection, which was denied by the Wichita RO.  The Board 
remanded that claim to the RO for the issuance of a SOC, 
which was done in March 2003.  By cover letter dated March 
27, 2003 the veteran was informed of his appeal rights and 
was provided with an appropriate form (VA Form 9) with which 
to perfect his appeal.  A copy of the letter was sent to his 
representative.  

The veteran did not perfect his appeal by filing a 
substantive appeal (VA Form 9 or similar).  The denial of 
service connection for dental disability is therefore final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).



b.  Class II(1), (2), (a), (b)

These categories require that a claimant have a service-
connected noncompensable dental disorder.  Again, the veteran 
has not established entitlement to service connection for any 
dental disorder.

c.  Class II(c) 

This category stipulates that entitlement is based on 
prisoner-of-war status.  In the instant case, the veteran is 
not shown to have been a prisoner of war.

d.  Class IIR (Retroactive)

Class IIR (Retroactive) requires prior application for, and 
receipt of, dental treatment from VA for noncompensable 
dental conditions and denial of replacement of missing teeth 
that were lost during any period of service prior to the last 
period of service.  

While in this case the veteran was accorded one-time dental 
treatment following his separation from service in 1994, it 
is not shown, nor has he alleged, that he should have been 
accorded treatment at that time for any teeth lost during the 
period of service that ended in 1970.  In that regard, the 
Board again acknowledges that records from that period of 
service are apparently missing, and have not been associated 
with his claims folder.  The record shows, however, that he 
seeks treatment for the effects of bruxism, not for missing 
teeth.

c.  Class III

This category requires that a claimant have a service-
connected disorder that is shown to be aggravated by a dental 
condition.  

The veteran has established service connection for 
prostatitis, rated as 10 percent disabling; and a number of 
disabilities (hemorrhoids, corneal abrasion, basal cell 
carcinoma, right thumb wound, bilateral inguinal hernia, 
verruca vulgaris of the right shoulder, left wrist fibroma, 
postoperative nevus of the right temple and tendonitis of 
several fingers) all rated as noncompensably disabling.

While the veteran has established service connection for a 
number of disabilities, the record is devoid of any medical 
finding that his dental problems in any manner aggravate or 
otherwise increase the impairment resulting from any of these 
disorders.  The veteran himself has not so contended.

d.  Class IV

This category requires that a veteran be in receipt of a 100 
percent disability rating for service-connected disabilities, 
or in receipt of a total rating (100 percent) due to 
unemployability.  The veteran, who has a combined disability 
rating of 10 percent, has not established entitlement to 
either criterion.

e.  Class V

This category requires that a veteran be a participant in a 
Chapter 31 rehabilitation program.  The veteran is not shown 
to be a participant in such a program.

f.  Class VI

This stipulates that dental care deemed medically necessary 
is to be accorded to a veteran scheduled for admission, or 
otherwise receiving care and services, under 38 U.S.C.A. 
§ 38 U.S.C. Chapter 17.  In this instance, however, the 
veteran is not shown to be in receipt of any medical 
treatment, to include that furnished pursuant to Chapter 17.

Further discussion

The governing regulations, discussed above, set forth 
specific regulatory criteria whereby VA can furnish 
outpatient dental treatment.  As explained in detail above, 
the veteran does not meet any of the criteria by which VA 
outpatient dental treatment can be provided.  In particular, 
the veteran has not established service connection for any 
dental disability.  As discussed elsewhere in this decision 
he filed a claim for service connection for dental 
disability; however, that claim was denied and the veteran 
did not perfect an appeal  

As noted in the factual background section, in November 1998 
a VA dentist, Dr. P., stated:  "After receiving records I 
feel veteran should be approved to receive dental care as he 
requested under Class II dental eligibility."  No basis was 
stated for that opinion.  

The fact that a professional opinion has been furnished to 
the effect that the veteran should be accorded dental 
treatment above that which was provided to him following 
service separation is of no consequence.  The veteran's claim 
fails based upon application of the law, and not on analysis 
of the facts.  Moreover, it is the function of VA 
adjudicators, not health care professionals, to adjudicate 
claims.  

Likewise, various comments of VA dentists concerning such 
matters as the veteran's not taking better care of his teeth 
and not seeking dental treatment during service are not 
relevant to the outcome of this appeal.  The criteria to be 
met have been stated and discussed above; the Board cannot 
entertain any other reasons for its decision.   

The Court has specifically held that, where the law and not 
the evidence is dispositive, the appeal should be terminated 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The veteran's appeal fails as a matter of law because he does 
not qualify under any of the criteria for outpatient dental 
treatment.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
denied.



ORDER

Entitlement to outpatient dental treatment is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



